ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
|! Pursuant to Supreme Court Rule XIX, § 21, the Office of Disciplinary Counsel (“ODC”) has filed a petition seeking the imposition of reciprocal discipline against respondent, Daniel F. Tyrrell, Jr., an attorney licensed to practice law in the States of Louisiana and Delaware, based upon discipline imposed by the Supreme Court of the State of Delaware.
UNDERLYING FACTS AND PROCEDURAL HISTORY
On July 16, 2008, the Supreme Court of Delaware issued an order immediately suspending respondent’s license to practice law pending a final determination of disciplinary proceedings against him. In re: Tyrrell, No. 353, 2008 on the docket of the Supreme Court of the State of Delaware. In its order, the Delaware court concluded that respondent had engaged in professional misconduct demonstrating that he poses a significant threat of harm to the public and to the orderly administration of justice, based upon evidence that respondent had recently misappropriated client funds in connection with an estate matter.
After receiving notice of the order of the Delaware court, the ODC filed a petition to initiate reciprocal discipline in Louisiana, pursuant to Supreme Court Rule XIX, § 21. A certified copy of the decision and order of the Supreme Court of Delaware was attached to the motion. On September 8, 2008, this court rendered an |2order giving respondent thirty days to demonstrate why the imposition of identical discipline in this state would be unwarranted. Respondent failed to file any response in this court.
DISCUSSION
Based upon evidence that respondent converted client funds in an estate matter, the Delaware Supreme Court has suspended him from the practice of law in that state pending further proceedings. The imposition of identical discipline in Louisiana is clearly appropriate, and there is no *1209suggestion otherwise upon the face of the record. Accordingly, we will impose the same discipline against respondent as was imposed in Delaware.
DECREE
Considering the Petition for Imposition of Reciprocal Interim Suspension filed by the Office of Disciplinary Counsel and the record filed herein, it is ordered that Daniel F. Tyrrell, Jr., Louisiana Bar Roll number 27119, be and he hereby is suspended from the practice of law on an interim basis, pending further orders of this court.